THE STATE OF SOUTH CAROLINA 

                         In The Supreme Court 


            Arthur L. Jayroe, Jr., in his Capacity as Chief Magistrate
            of Newberry County, Plaintiff,

            v.

            Newberry County, South Carolina and Wayne Adams,
            Defendants,

            and

            The Honorable Hugh K. Leatherman, Sr., in his capacity
            as President Pro Tempore of the South Carolina Senate,
            Intervenor.

            Appellate Case No. 2015-000373



                    IN THE ORIGINAL JURISDICTION



                             Opinion No. 27548 

                   Heard June 16, 2015 – Filed July 22, 2015 



                       QUESTION ANSWERED "NO"


Desa A. Ballard and Harvey M. Watson, III, both of Ballard & Watson, of
West Columbia, for Plaintiff.
Steve A. Matthews and Sarah P. Spruill, both of Haynsworth Sinkler Boyd,
P.A. and James E. Smith, Jr., of James E. Smith, Jr., P.A., all of Columbia,
for Defendants.
Kenneth M. Moffitt, Edward H. Bender and Elizabeth H. Brogdon, Counsel
to the South Carolina Senate, for Intervenor, President Pro Tempore Hugh K.
Leatherman, Sr.


PER CURIAM: We granted plaintiff's request that we exercise our original
jurisdiction to "determine whether [defendants] have the authority to abolish part-
time magistrate positions in Newberry County." S.C. Sup. Ct. Order dated May 7,
2015. We hold defendants do not have such authority and therefore answer the
question "No." We also note that no Newberry County magistrate position has
been abolished.

                                       FACTS

Plaintiff, formerly the part-time Chief Magistrate of Newberry County, brought
this action in the Court's original jurisdiction to determine whether defendants
Newberry County and Wayne Adams, County Administrator, have the authority to
abolish part-time magistrate positions in Newberry County. In addition, the Court
permitted the Senate President Pro Tempore to intervene in this action. Defendants
and the Intervenor agree with plaintiff that defendants do not have such authority,
contending that all of defendants' actions have been done in compliance with the
South Carolina Constitution and applicable statutes.

Plaintiff was a part-time magistrate in Newberry County. Under the formula
established by S.C. Code Ann. § 22-8-40(C) (2007), Newberry County is entitled
to three magisterial positions. Under this statute, four part-time magistrates equal
one full-time magisterial position. Section 22-8-40(E). During the four year
period expiring April 30, 2015, Newberry's three magisterial positions were filled
by two full-time magistrates and three part-time magistrates, one of whom was
plaintiff. See S.C. Code Ann. § 22-1-10(A) (Supp. 2014) (last sentence of second
paragraph). Defendant Newberry County is statutorily mandated to notify the
senatorial delegation1 representing Newberry County in writing of the number of
magistrate positions available in the county, as well as other information, as the
terms near expiration. S.C. Code Ann. § 22-1-10 (A) (third paragraph).




1
    A single senator represents all of Newberry County.
Defendant Newberry County, acting through defendant Adams pursuant to a vote
taken at a County Council meeting, wrote its senator invoking § 22-1-10(A) on
August 21, 2014. In this August letter, the County requested its three magisterial
positions be filled with three full-time magistrates, thus discontinuing the use of
part-time magistrates. On June 2, 2015, the Governor appointed Magistrate Barry
Koon as a full-time magistrate to fill the magisterial position formerly filled by
three part-time magistrates, two of whom were petitioner and Koon. On that same
date, the Senate confirmed the appointment. See S.C. Const. art. V, § 26.2 The
other two magisterial positions in Newberry County were also filled by full-time
magistrates.

                                         ISSUE

               Do defendants have the authority to abolish a part-time
               magistrate position in Newberry County?

                                      ANALYSIS

Plaintiff argues that, in effect, § 22-1-10(A) delegates the authority to abolish part-
time magistrate positions to Newberry County. He contends this statute violates
this Court's decision in Davis v. County of Greenville, 322 S.C. 73, 470 S.E.2d 94
(1996). In Davis, the Court held that counties cannot "abolish" a magistrate's
position, nor may a county, consistent with the unified judicial system, abolish
magistrate courts entirely within a given county. Davis, supra. Neither of these
constitutionally forbidden acts has occurred here.

Plaintiff contends this language in § 22-1-10(A) is an unconstitutional delegation
of authority to the county government:



2
    This section provides:

               The Governor, by and with the advice and consent of the
               Senate, shall appoint a number of magistrates for each county
               as provided by law. The General Assembly shall provide for
               their terms of office and their civil and criminal jurisdiction.
               The terms of office must be uniform throughout the State.
             At least ninety days before the date of the commencement of
             the terms provided in the preceding paragraph and every four
             years thereafter, each county governing body must inform, in
             writing, the Senators representing that county of the number of
             full-time and part-time magistrate positions available in the
             county, the number of work hours required by each position,
             the compensation for each position, and the area of the county
             to which each position is assigned. If the county governing
             body fails to inform, in writing, the Senators representing that
             county of the information as required in this section, then the
             compensation, hours, and location of the full-time and part-time
             magistrate positions available in the county remain as
             designated for the previous four years.

According to plaintiff, this statute delegates to the county control over the number
of magistrate positions in violation of the constitutional rule set forth in Davis. We
disagree.

The number of magisterial positions in a given county is determined by the
formula established in S.C. Code Ann. § 22-8-40(C) and (D) (2007), subject to an
agreement pursuant to S.C. Code Ann. § 22-2-40(C) (Supp. 2014) or to
"termination" pursuant to S.C. Code Ann. § 22-1-30(B) (Supp. 2014).3 Here, there
is no dispute that the number of magisterial positions in Newberry County is three,
and that there was no agreement between Newberry County and its senator to
increase or decrease this number as provided in § 22-2-40(C), nor was any
magisterial position "terminated" in accordance with § 22-1-30(B). It is true that in
their August 2014 letter, defendants asked that the county's three magisterial
positions be filled by three full-time judges. That this letter contains merely a
request negates plaintiff's assertion that defendants "control" the number of
magisterial positions in Newberry County. Further, in arguing that his position

3
 Plaintiff purports to challenge the constitutionality of these statutes, but lacks
standing since there was no agreement pursuant to § 22-2-40(C) nor was he
terminated pursuant to § 22-1-30(B). To the extent he seeks to invoke "public
interest standing" to challenge the statutes, he ignores both the scope of the
question we agreed to decide, and the Court's firm policy of declining to decide a
constitutional challenge unless necessary to a resolution of the case. E.g. S.C.
Dep't of Soc. Servs. v. Cochran, 356 S.C. 413, 589 S.E.2d 753 (2003).
was abolished, plaintiff misapprehends the statutory scheme: the reallocation of
Newberry County's three magisterial positions from a combination of full and part-
time judges to three full time magistrates does not constitute a change in the
number of magisterial positions in the county. In other words, no position has
been "abolished."

We accepted this matter in our original jurisdiction to answer the question whether
defendants have the authority to abolish part-time magistrate positions in
Newberry County. We agree with all parties that defendants have no such
authority, and further agree with defendants and the Intervenor that no part-time or
full-time Newberry County magisterial position has been abolished. Rather, as
permitted by § 22-4-80(E), the part-time magisterial positions, including the one
previously held by plaintiff, have been combined into one full-time magistrate
position, and the Newberry County magistrates have been lawfully appointed
pursuant to S.C. Const. art. V, § 26. While we decline plaintiff's invitation to
expand the scope of this case to address issues of an alleged constitutional conflict
between S.C. Const. art V, § 26 and art. V, § 4, and his related statutory claims, we
have reviewed all of plaintiff's arguments and find nothing of merit warranting the
exercise of our authority to add necessary parties4 and address these additional
arguments.

                                  CONCLUSION

Defendants Newberry County and Adams do not have the authority to abolish part-
time magistrate positions in Newberry County.

QUESTION ANSWERED NO.

PLEICONES, Acting Chief Justice, BEATTY, KITTREDGE, HEARN, JJ.,
and Acting Justice James E. Moore, concur.




4
    For example, the Governor would be a necessary party.